Title: From George Washington to Major General Philip Schuyler, 10 July 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Morris Town 10h July 1777.

I was this Morning favored with your’s of the 7th Instant from Stilwater, inclosing a Copy of one you had received from General Learned.

If that Letter is the only Foundation for your Apprehensions, you, in my Opinion, put a more unfavorable Construction upon it than it will bear—I rather think the Revd Mr Allen adverts to some Misfortune that had befallen Colo: Warner’s party, than to a total Defeat of our Army at Tyonderoga and Mount Independance. If those posts were carried it must have been by Assault as the Time between the 3d & 5th was too short for it to be done by Blockade. But I am reasoning upon the Face of Captain Farnam’s Letter—You may probably have other Advices to corroberate it—Nixon’s Brigade would arrive at Albany on Tuesday—They took Cannon and Artillery Men with them, and intrenching Tools are following on. Upon a presumption that General Howe and Burgoyne certainly mean to cooperate, I shall move up to Morrow with the main Body of the Army towards peek’s Kill and be ready to act as Circumstances & Occasions may require.
Should the worst have happen’d at Tyconderoga you will be able, with the Addition of Nixon’s Brigade and the Militia to assemble a respectable Force on this Side Lake George, with which, and the Conjunction of this Army and that of peek’s Kill, I am in Hopes we shall be able to give the Enemy a Check. I am exceedingly anxious to have more particulars from you. I hope a few Hours will put me out of Suspence. I am Dear Sir Your most obedt Servt

Go. Washington

